DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Examiner notes that the Restriction Requirement of 26 January 2021 has been withdrawn in light of the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 calls for identifying a diastolic pressure when a pressure increase is “no longer determined to be valid”. It is entirely unclear how any measured pressure is determined to not be valid – the data is corrupt? It appears that the diastolic pressure is associated with a cuff 
Claims 3, 4, 13, and 14 call for measuring air flow through the orifice in terms of Mach; the dimensionless parameter of Mach is generally used in fields like aviation, not physiological pressure measurements. Further, claim 3 appears to be defining that the local flow velocity in the orifice would be equal to at least half the speed of sound, about ~200 meters per second? 
Claim 6 recites the limitation "the pressure increases" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 defines that the pressure sensor is used to measure pressures, and the system finds a single temporary pressure increase, but does not at any point call for measuring pressure increases. The same issue is found in claim 16.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) analyzing pressure values to identify a systolic pressure and a diastolic pressure by detecting the start and finish of a transitory pressure increase, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the identification of these pressures does not improve any technology, does not have any effect, is not applied using a particular machine, and is not applied in any meaningful way beyond generally linking the abstract idea to a technological environment for its execution. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional recited elements include conventional components of a standard oscillometric blood pressure monitor (bladder, pressure sensor, air pump, orifice/vent) which are recited as performing conventional oscillometric blood pressure monitoring (inflate bladder, then take measurements while releasing pressure from the bladder) which in the context of the claimed invention is insignificant extrasolution data gathering (See MPEP 2106.05(d), where determining the level of a biomarker by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) is held to be well-understood, routine, and conventional.), and generic computing components (transmitter, mobile computing device, memory) which are used to provide the technological environment of the abstract idea itself ((see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well-understood, routine, and conventional functions). As such, considered individually and as a whole, the claim limitations do not amount to significantly more than the abstract idea itself.
The dependent claims also fail to provide anything significantly more, as claims 2-4, 7, 8 are directed to additional aspects of the insignificant extrasolution activity of data gathering, claim 5 and 9 are directed to the conventional conclusion to analysis of displaying results on a display, which is insignificant extrasolution activity (see MPEP 2106.05 - Presenting data, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 - another type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity), and claims 6 and 10 are directed to additional abstract analysis of gathered data.
Claims 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) analyzing pressure values to identify a systolic pressure and a diastolic pressure by detecting the start and finish of a transitory pressure increase, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the identification of these pressures does not improve any technology, does not have any effect, is not applied using a particular machine, and is not applied in any meaningful way beyond generally linking the abstract idea to a technological environment for its execution. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional recited elements include conventional components of a standard oscillometric blood pressure monitor (bladder, pressure sensor, air pump, orifice/vent) which are recited as performing conventional oscillometric blood pressure monitoring (inflate bladder, then take measurements while releasing pressure from the bladder) which in the context of the claimed invention is insignificant extrasolution data gathering (See MPEP 2106.05(d), where determining the level of a biomarker by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) is held to be well-understood, routine, and conventional.), and generic computing components (processor, memory) which are used to provide the technological environment of the abstract idea itself ((see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well-understood, routine, and conventional functions). As such, considered individually and as a whole, the claim limitations do not amount to significantly more than the abstract idea itself.
The dependent claims also fail to provide anything significantly more, as claims 12-14, 17, 18 are directed to additional aspects of the insignificant extrasolution activity of data gathering, claim 15 is directed to the conventional conclusion to analysis of displaying results on a display, which is insignificant extrasolution activity (see MPEP 2106.05 - Presenting data, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 - another type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity), and claims 16 and 19 are directed to additional abstract analysis of gathered data.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, 9-11, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sullivan (US 2018/0153418).
Regarding claim 1, Sullivan discloses a method for measuring blood pressure comprising: providing an air pump (element 232), a bladder (paragraphs [0031], [0033]), a pressure sensor (element 236), a transmitter (paragraph [0035]), and an orifice (paragraph [0038], a valve which is biased open); placing a bladder around a limb of a user (paragraph [0033]); figure 1B); turning the air pump on to inflate the bladder and increase the pressure within the bladder with air while the air flows out of the bladder through the orifice (paragraph [0041]; as the valve is biased open air will flow out through the orifice); increasing the pressure in the bladder until a high predetermined pressure is reached and blood flow through an artery in the limb stops while air flows out of the bladder through the orifice (paragraph [0041]); stopping the air pump when the high predetermined pressure is reached in the bladder (paragraphs [0041]-[0042]); decreasing the pressure in the bladder as the air flows out of the bladder through the orifice while continuously detecting the pressures in the bladder with the pressure sensor (paragraph [0043]); transmitting the pressures in the bladder as the air flows out of the bladder detected by the pressure sensor through the transmitter to a mobile computing device (figure 2B, detected pressures are transmitted via the connection to I/O and then to processor 216, which is a mobile computing device); storing in a memory of the mobile computing device, the pressures during the decreasing of the pressure in the bladder (use of element 218); analyzing the pressures by the mobile computing device during the decreasing of the pressure in the bladder stored in a memory of the mobile computing device to identify a systolic pressure when a temporary pressure increase is first detected by the pressure sensor and identify a diastolic pressure when the temporary pressure increase is determined to be ended by the mobile computing device (paragraphs [0043]-[0044]); and outputting the systolic pressure and the diastolic pressure by the mobile computing device (paragraph [0035], [0065]).  

Regarding claim 5, Sullivan further discloses displaying the diastolic pressure and the systolic pressure on a visual display (paragraphs [0035], [0065]).  
Regarding claim 7, the time between the pump stopping and detecting the systolic pressure is a direct function of the subject’s actual blood pressure and the time it takes to reach the time of detection cannot be completely controlled by the device as it will vary with each measurement as each subject’s pressure changes. In the circumstances where the subject’s actual pressure happens to be near the predetermined high pressure, the time to reach detection will be faster than when the actual pressure is significantly lower than the predetermined high pressure, requiring more deflation time.
Regarding claim 9, Sullivan further discloses that the systolic pressure and the diastolic pressure are displayed on a visual display of the mobile computing device (paragraphs [0035], [0065]).  
Regarding claim 10, Sullivan further discloses analyzing by the mobile computing device, the pressure in the bladder during a predetermined time period from when the high predetermined pressure is reached for criteria representing the systolic pressure (paragraphs [0042]-[0043]).  
Regarding claim 11, Sullivan discloses a method for measuring blood pressure comprising: providing an air pump (element 232), a bladder (paragraphs [0031], [0033]), a pressure sensor (element 236), a processor (element 216), a memory (element 218), and an orifice (paragraph [0038], a valve which is biased open), wherein the air pump, pressure release valve and orifice are coupled to the pressure sensor and the pressure sensor and memory are in communication with the processor (paragraphs [0031]-[0039]); placing a bladder around a limb of a user (paragraph [0033]); turning the air pump on to inflate the bladder and increase the pressure within the bladder with air while air flows out of the bladder through the orifice (paragraph [0041]; as the valve is biased open air will flow out through its orifice); increasing the pressure in the bladder until a high predetermined pressure is reached and blood flow through an artery in the limb stops (paragraph [0041]); stopping the air pump when the predetermined pressure is reached (paragraphs [0041]-[0042]); decreasing the pressure in the bladder as the air flows out of the bladder through the orifice while measuring the pressure with the pressure sensor (paragraph [0043]); recording by the processor and the memory the pressures in the bladder during a predetermined time period from when the predetermined pressure is reached (paragraphs [0042]-[0044]); analyzing by the processor, the pressure in the bladder during a predetermined time period from when the high predetermined pressure is reached for criteria representing the systolic pressure (paragraphs [0042]-[0043]); detecting a systolic pressure when a temporary pressure increase is first detected by the pressure sensor while the air pump is stopped (paragraphs [0043]-[0044]); and detecting a diastolic pressure when the processor determines that the temporary pressure increase has ended (paragraphs [0043]-[0044]).  
Regarding claim 15, Sullivan further discloses displaying the diastolic pressure and the systolic pressure on a visual display coupled to the processor (paragraphs [0035], [0065]).  
Regarding claim 17, the time between the pump stopping and detecting the systolic pressure is a direct function of the subject’s actual blood pressure and the time it takes to reach the time of detection cannot be completely controlled by the device as it will vary with each measurement as each subject’s pressure changes. In the circumstances where the subject’s actual pressure happens to be near the predetermined high pressure, the time to reach detection will be faster than when the actual pressure is significantly lower than the predetermined high pressure, requiring more deflation time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 2-4 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan.
Regarding claims 2 and 12, Sullivan discloses using previous blood pressure measurements to set the predetermined high pressure (paragraph [0041]), but does not specify that it is between 180 mmHg and 240 mmHg. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As the operation requires the predetermined pressure to be higher than previous systolic pressure measurements it would be obvious to try using pressures in this range, as this range is higher than most human systolic pressures, in order to ensure that the high pressure setting does not undershoot the necessary minimum threshold. (see also MPEP 2144.05)
Regarding claims 3, 4, 13, and 14, Sullivan does not specify the rate of air flow through the orifice when the air pump is on, particularly not greater than Mach 0.5 or less than Mach 0.7. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As the operation requires the flow through the orifice to be sufficient to still allow inflation of the bladder while the pump is on, it would be obvious to try flow rates in this range, as the flow rate would be a function of the orifice size and pump capabilities. (see also MPEP 2144.05)

Claim s 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Jayne (US 5542428).
Sullivan does not disclose also detecting a time period between pressure increases detected by the pressure sensor while the air pump is stopped and determining a heart rate based upon the time period between the pressure increases; and outputting the heart rate by the mobile computing device. Jayne discloses a similar oscillometric blood pressure measurement method where time periods between pressure increases detected by a pressure sensor during deflation of the device and determining a heart rate based upon the time period between the pressure increases, and outputting the heart rate (column 1, lines 47-51; column 7, lines 4-17). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Sullivan and also used pressure pulses during deflation to find and output a heart rate, as taught by Jayne, in order to provide additional information about the subject’s condition using data already collected.

Claim 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2017/0311814).
Lu teaches a similar method of oscillometric blood pressure measurement using a pump (element 20) and bladder (element 200) which includes providing a pressure release valve coupled to the bladder (element 70), closing the pressure release valve while the air pump is on, the systolic pressure is detected, and the diastolic pressure is detected; and opening the pressure release valve after the determination of diastolic pressure (paragraph [0049]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Sullivan using a device with a pressure release valve configured to release bladder pressure after finishing the measurements, as taught by Lu, in order to quickly deflate the bladder.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Lamego (US 2014/0163402).
Sullivan does not disclose also performing blood oxygen level measurements. Lamego teaches a method of oscillometrically measuring blood pressure using a cuff (element 204) and processor (element 106) which also includes providing a blood oximeter coupled to the processor, placing the blood oximeter on a portion of the user, detecting, by the blood oximeter, a blood oxygen level of the user; and displaying the blood oxygen level on a visual display coupled to the processor (paragraph [0067]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Sullivan using a device also configured to measure blood oxygen levels, as taught by Lamego, in order to provide additional information about the subject’s condition.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2018/0289271 to Axelrod

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791